THE    A                             AL


                    AUSTIN.   TEXAS




                         October19r 1949

Hon. L. A. Woods               Opinion Roe v-930.
State Superintendent
Department of Musatlon         Bes The legality of an in-
Au&In,  Texas                      dependent rahool dls-
                                   triet whtotila not
                                   participatingin the
                                   Foundation Sohiil Pro-
                                   gram purahaaing aohool
                                   buses direot rather
                                   than through the Board
Bear Sir2                          of Control.
          We refer to your inquiry attaohed to which is
a letter addressed to you irom the Superintendento? the
Odessa Pub110 Sohools, whioh reads In parts

         "The Boald of'Truateees OS the Eotor Coun-
    ty IndependentSohool Dlatrlot of Oderra, Tex-
    aa, haa requestedme to write you ~ugardlng the
    pumhase of buses, tlrsa and tuber which the
    Board of Trustees is presently oontemplatlng.
    D 0 D The Board does not derive to make these
    purohases through the Board of Control and
    feels that O .,O Artlole 634 (B) la applioable
    only to sehool distriots paptiefpatlngIn the
    FoundationSehool Program. As Lou Imow, the
    I!@xP Couuty IndependentBohool Diatrlot has
    bden dealered not eligible for such aid and la
    not paptlolpatlngin this program.
          'In view of these faots, the Board of True-
     ::; desires an opinfon f'~omthe Attorney Gen-
                aa to vhethep OF not it Ir mandatory
     for tie'B&@d of TPuatees of Eotor County Inde-
     pendent Sohool Distpiot to purchase all buaea,
     tlma and tubes used by ft through ths Board
     of Contrcilof the State of Texas."
          It is our undewtanding tha%the amount of lo-
eel funds to be charged to the Eotor County Independent
Sohool Dlsttiot (S.B.116,Art.VI, Sec,5) toward flIia8iO-
ing its mlnlmw foundationprogram, vhen added to the
Hon. L. A. Woods, page 2   (v-938)


amount of the State end County Available School Funds to
be realized by the distrlot, produoes a sum sufficient
to finanoe the entire oost of its Foundation Sohool PPO-
gram folr%he 1949-1950 aohool year. This suffloienayof
the distriotta looal fund assignmentooupled with its
State and County Available Funds (Art.VI,Seo.lb) ren-
ders the distlriotIneligiblethis year for any State
money appropriatedfor purposes of benate Bill 116. It
%s clear, therefore, that the Eotor distrlot will not
partioipate in the FoundationQchool Fund appropriated
by the 51st Legislature in Senate Bill 117 to f%nanoe
the minlmum foundation sohool program.
          Section 3 of Artiole V Senate Bill 11.6, 51st
Leglslatura, (oodified as Art.634 (B) In Vernon's Civil
Statutes) provides in part in paragraph 1:
           “All motor vehicles used for transport-
     ing school ohlldren, inoludFngbuses, bus
     chassis. and bus bodies. tires and tubes.
     ;z;;;d     for or by any-schooldlstrlot pal'-
         P    r~ in the Foundation School Program,
                urahased by and through the Board
     Ehall
     of Contra
            be B . . .n
          Paragraph 2 provides in part:
          "Suoh motor vehicles, inoludlngbuses,
     bus ohessis, bus bodies, tires and tubes,
     shall be puzwhaaed on oompetitlvebids under
     suoh rules and regulations as may be made by
     the Board of Control . a ."
          Paragraph 3 provides:
          "Auy suoh buses, owned by any county or
     school district, which ars to be sold, trad-
     ed in, or otherwisedisposed of, must be dis-
     posed of either by the Board of Control, or by
     the County School Board of the sohool distrlot
     under suoh rules and regulationsas the Board
     of Control may provide, and the sale prioe or
     trade-in value of 6ny such buses shall be oon-
     sidered in determiningeligibllltsfor trans-
     portation nrants."
          Paragraph 4 provides:
          "Complianaewith this Seotlon shall be
Eon. L. A. Woods, page 3   (v-938)


    a oonditlon preoedent to partloipatlonIn the
    Foundation $ohool Fund, and any aohool dlatrfot
      lliog or refusing to comply with the terns
    atd oondltlona of this Se&Ion shall ba lnsll-
    glble to ahara in the FoundationSohool Fuitd
    for one year fram tie date of luoh failure or
    refusal OF awh violation of the terns hereof."
    (Emphasis added throughout)
          That part of poregraph 1 requiring ocmplianae
by all dlatrlcta "partiolpatingin the Foundation Sohool
Program," when oonsldered apart fraa other 9~ovialons ia
Seotlon 3, would perhaps warrant the constructionthat
Section 3 was meant to apply to every aohool diatriot in
Texas. FOP in a real aenae every school dlatr1ot, by
virtue of the provisions of Senate Bill 116, is required
to expend its efforts toward providing at leust the ntin-
lmum foundationprogram establishedby that Aot. AiG.
Opinion v-921.
          But consideringthat olauae, in its relation
to the spirit and purpose of the other quoted provisions
of Seotion 3, we think Seotion 3 (Art..634(B)V.C.8.) mm
Intended to apply only to sohool districts whioh ore par-
ticipating in the Foundation School Ppogrcm in both a
cooperativeand monetary aenae. It applies only to those
distriota whloh are participetlngin the Foundation School
Fund promised in Senete Bill 116 end provided in Senete
Bill 117. Had the Legialeture meant Seotion 3 to apply to
every school district in Texas, it could hove ao provided
~o~letlng from paragraph 1 the modifying clenae in ques-
    .
          Tim spirit and purpose of 8eOtion 3 as 6 whole,
ve think, la to require every school district partioipat-
    In Foundation School Funds (part of its ooata ofaper-
7
at on involving transportationgranta) to puruhaae Its
school buses, tiwea end tubes, et cetera, through one
agenoy, the State Board of Control, on a oom9etltivebid
basis, to the end that auoh distriata shall mallae full
value for the money they aoqulre through Foundation S&otil
Fund participation. The Legialature@sprlmary oonoern
in Its enectment of Section 3 is that ooata of tranapor-
tatlon of public aohool aoholestiosbe minlmiaed by pur-
chase of neoessery bus equipment and repairs at the low-
est coat whenever the diattict la finonoed in part by
Foundation School Fund moneys.
          The bus pumhaaiug provisions of Howe Bill
Hon. L. A. Woods, page 4   (V-938)


295, the Stete Bquallaationlsw for the 1947-1949 bien-
nium, were made epplioeble only to State eld diatriota
under that law. In similar but leas oartaln language,
the bus purahaaing provisions in Senate Bill"116 are
made appllaeble and aze mandatory only as to sohool dis-
tricts receivingState aid from Foundation Sahool Funds.
          But all aahool districts,whether they are to
receive Foundation School Funds or not, may avail them-
selves of aevlnga afforded through purohase of their
school buses, eto., through the feollitlea of the Boanl
of Contml In the manner set out in Seation 3 of Arti-
ale v of senate ~~11 116.


          Under Section 3 of Artlole V of Senete
     Bill 1.16,slat Leglalatnre, a aohool dla-
     trPiotwhioh is not eligtble to paptioipate
     in Foundation Progrem Funds provided in Se-
     note Bill 117, slat Legislature,ia not n-
     qulred to purohaae its aohool buses,  bus
     equipment,tires, and tubes thrm      the
     State Board of Control. Ati. 634 (B), V.C.
     S., as amended.
                                     Pours very truly,
                              ATTOlBiRY   GEWERAL OF TEXAS


CR0 tmtr                      BY      Cheater B. olllaoa
                                               Aaafrtant




                            -IRST  ASSIS'J?A~
                              ATTORWEX GlBBRA&